       Case 4:17-cv-00029-BMM Document 226 Filed 11/20/18 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL NETWORK )                     CV 17-29-GF-BMM
                                          )
and NORTH COAST RIVER ALLIANCE,           )
                and                       )            ORDER GRANTING
                                          )            PLAINTIFFS’
                                          )
NORTHERN PLAINS RESOURCE COUNCIL, )                    UNOPPOSED MOTION TO
et al.,                                   )            EXTEND DEADLINE FOR
                      Plaintiffs,         )            MOTION FOR FEES AND
                                          )
                                          )            COSTS
                     v.                   )
                                          )
                                          )
UNITED STATES DEPARTMENT OF STATE, )
et al.,                                   )
          Defendants,                     )
                                          )
TRANSCANADA KEYSTONE PIPELINE and )
TRANSCANADA CORPORATION,                  )
                                          )
                                          )
          Defendant-Intervenors.          )
_________________________________________ )

      Plaintiffs have filed an Unopposed Motion to Extend Deadline for Motion

for Attorney Fees and Costs.    Doc. 225.

      GOOD CAUSE APPEARING from Plaintiffs’ Motion, the Court hereby

GRANTS the Motion.

      Plaintiffs shall file their Motion for Attorneys’ Fees and Costs within 30

days following the deadline for noticing an appeal or, if an appeal is noticed,

within 30 days following the filing of remittitur in this Court.


                                            1
      Case 4:17-cv-00029-BMM Document 226 Filed 11/20/18 Page 2 of 2



     IT IS SO ORDERED.

Dated: November, 20, 2018




                                    2
